Citation Nr: 0509396	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975, and from October 1985 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for an increased rating for his service-
connected low back disability, then evaluated as 10 percent 
disabling.  The veteran appealed this determination.  This 
case was previously before the Board in August 2003, at which 
time it was remanded for additional development of the 
record.  Based on the receipt of additional evidence, 
including the reports of Department of Veterans Affairs (VA) 
examinations in June 2004, the RO, by rating action dated in 
November 2004, assigned a 20 percent evaluation for 
lumbosacral strain, effective August 1999.  The case is again 
before the Board for appellate consideration.

The Board notes that the issue of service connection for a 
psychiatric disability was also remanded in the August 2003 
decision.  By rating action dated in November 2004, the RO 
granted service connection for dysthymia with pain disorder, 
associated with lumbosacral strain, and assigned a 30 percent 
evaluation.  Accordingly, this decision is limited to the 
issue set forth on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  As noted in the 
Board's August 2003 remand, the veteran raised the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The RO was directed to 
adjudicate this claim, as it was inextricably intertwined 
with the claim for an increased rating for lumbosacral 
strain.  Although the RO increased the rating assigned for 
lumbosacral strain, there is no indication that it 
adjudicated the claim for service connection for degenerative 
disc disease.  The Board notes that the supplemental 
statement of the case issued in November 2004 provided the 
Diagnostic Codes applicable to disc disease.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also points out that VA orthopedic and neurological 
examinations were conducted in June 2004.  The examinations 
were accomplished in order to determine the severity of the 
veteran's service-connected low back disability, and whether 
his degenerative disc disease of the lumbar spine was related 
to his lumbosacral strain.  In this regard, it is significant 
to note that neither examiner reviewed the claims folder in 
conjunction with the examination, and that the subjectively 
reported medical history considered was not complete, as 
compared with the claims folder.  Accordingly, the Board is 
of the opinion that new examinations should be conducted.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
appropriate specialists in order to 
determine the nature, extent and etiology 
of all current low back disability.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  
Each examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
degenerative disc disease is related to 
service or his service-connected 
lumbosacral strain.  The rationale for 
any opinion expressed must be set forth.  
The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

2.  The RO must adjudicate the claim for 
service connection for degenerative disc 
disease of the lumbar spine, to include 
as secondary to the veteran's service-
connected lumbosacral strain.  

3.  If the decision with respect to the 
claim for service connection for 
degenerative disc disease of the lumbar 
spine is adverse, and the veteran files a 
timely notice of disagreement, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an opportunity to 
respond.  

4.  If the decision with respect to the 
claim for service connection for 
degenerative disc disease of the lumbar 
spine is favorable, the RO should 
readjudicate the increased rating issue 
on appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




